Moore, J.
The parties to this suit were married October 1, 1878. October 22, 1903, complainant filed her bill against the defendant for divorce on the ground of cruelty and adultery. A hearing was had, and a decree of divorce granted for the cause of adultery, on the 30th day of June, 1904. In the decree of divorce the court reserved the consideration of alimony. Afterwards the question of alimony was heard, and on the 31st day of July, 1905, a decree was made allowing the complainant the sum of $3,500 as a permanent alimony, upon condition that complainant convey to the defendant all her title and interest in certain pieces of property, some of which stood in the joint name of the parties as husband and wife, some in the name of complainant, and some in the name of defendant. Complainant claims the allowance was too little. The defendant claims it was too large. Both parties appeal.
It is the claim of defendant’s solicitors that his property and that in which he has an interest amounts to but *655$31,800, and that his liabilities, including the amount of this decree, are upwards of $40,000.
It is the claim of the solicitors for complainant that defendant underestimates the amount of his property and •overestimates the amount of his debts.
Without attempting to analyze the testimony contained fin the voluminous record, it may be said there are some pieces of property about which there is not very much dispute. The title to the homestead is in the name of the • complainant and defendant. The parties are substantially : agreed that it is worth $7,000 and is unincumbered. The ■ title to the Moon Block is in the complainant, it having been placed there by defendant. It is worth about $8,000 ■ and is incumbered nearly $6,000. The Brown-Sweet Block is worth in the neighborhood of $8,000 and is incumbered for nearly $4,000. The title is in Mr. Brown. The latter also has an interest worth $500 in the Grace Brown property, and an interest of like value in the Fos- ; ter Park contract. He is the owner of a newspaper, print- ' ing presses, machinery, and stock in connection with the publishing business. The witnesses are not agreed as to • the value of this business and plant. It is covered by a bill of sale to the bank to secure the payment of an indebtedness which it is claimed is for a larger amount than the property is worth.
Without pursuing the questions of values further, some deductions may be made. The complainant is two years younger than defendant. The title to the homestead is just as much in her as in defendant. Calling her interest one-half, for the purpose of ascertaining its value, her interest in the homestead is $3,500. The title of the Moon Block is in the complainant. The margin in this property over the incumbrance may be fairly called $2,000. The margin in the Brown-Sweet Block over incumbrance is $4,000. It may be safely assumed that defendant will receive some profit from the very large business he is doing. Having wronged his wife, in the way he has, and deprived her of a home, we think he should contribute *656something toward enabling her to establish a new one. A decree which does not allow her as much property as. she now possesses is wrong. The decree should be. so. modified as to give to complainant the title to the homestead upon the condition stated? in the decree below.
The decree is reversed, and one may be entered here in. accordance with this opinion, with costs to complainant.
Carpenter, C. J., and McAlvay, Blair, and. Ostrander, JJ., concurred.